Deen, Presiding Judge,
concurring specially.
While agreeing with the majority that there may be a waiver in *86this case by the insurer requiring the plaintiff to first sue the uninsured motorist, it should be further noted that an agreement to agree on something in the future is nudum pactum: “Unless an agreement is reached as to all terms and conditions and nothing is left to future negotiations, a contract to enter into a contract in the future is of no effect.” Malone Const. Co. v. Westbrook, 127 Ga. App. 709 (194 SE2d 619) (1972). The provision contained in the policy in this case as to paying the insured damages: “Will be by agreement between us and the injured person” is, in my opinion, repugnant to and contrary to the public policy of this state.